   Case 1:20-cr-00427-AMD Document 11 Filed 10/08/20 Page 1 of 3 PageID #: 82



                                                  Filed October 08, 2020
EAG:NS
F. #2020R00275
                                                  1:20-cr-00427
UNITED STATES DISTRICT COURT                      Judge Roslynn R. Mauskopf
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF ANIERICA                              INDICTMENT

       - against-
                                                               1:20-cr-00427
                                                       Cr. No. _ _ _ _ _ _ _ _ __
                                                       (T. 18, U.S.C., §§ 2261A(2)(B),
DONNELL RUSSELL,                                        2261(b)(5), 2 and 3551 et seq.)
   also known as "Don Russell"
   and "Colon Dunn,"


                        Defendant.

---------------------------X
THE GRAND JURY CHARGES:

                                 INTERSTATE STALKING

              On or about and between November 2018 and February 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant DONNELL RUSSELL, also known as "Don Russell" and "Colon Dunn," together

with others, did knowingly and intentionally use (i) the mail, (ii) an interactive computer

service, electronic communication service and electronic communication system of interstate

commerce, and (iii) a facility of interstate commerce to engage in a course of conduct that

caused, attempted to cause and would reasonably be expected to cause substantial emotional

distress to Jane Doe, an individual whose identity is known to the Grand Jury, and an
Case 1:20-cr-00427-AMD Document 11 Filed 10/08/20 Page 2 of 3 PageID #: 83



                                                                                           2


immediate family member of Jane Doe, with the intent to harass and intimidate Jane Doe and

the immediate family member of Jane Doe.

             (Title 18, United States Code, Sections 2261A(2)(B), 2261(b)(5), 2 and 3551




                                                            A TRUE BILL


                                                   ,(b Ji1U(__~~/Y'l __.Q./'
                                                            FOREPERSON



SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                 Case 1:20-cr-00427-AMD Document 11 Filed 10/08/20 Page 3 of 3 PageID #: 84

F.#:2020R00275
FORMDBD-34              No.
JUN. 85

                               UNITED STATES DISTRICT COURT
                                             EASTERN District of NEW YORK

                                                 CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA
                                                                vs.

                                                   DONNELL RUSSELL,

                                                                                               Defendant.


                                                   INDICTMENT
                              (T. 18, U.S.C., §§ 2261A(2)(B), 2261(b)(5), 2 and 3551 et film.)

                              A true bill.    ~        _-.--
                        ----------------------- 2/lZ/I
                                                ___ \l<_ ___l ~
                                                              ·

                        Filed in open court this _________________ day,

                        of ____________ A.D. 20 ____ _


                                                                                                       Clerk


                        Bail,$ __________ _



                         Elizabeth Geddes, Nadia S/zi/,ata & Maria Cruz Me/e11dez, Assistant U.S. Attomeys
                                                            (718) 254-7000
